Title: Treasury Department Circular to the Collectors of the Customs, 1 June 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentJune 1st. 1791
Sir
I have this day written to the Captain of the revenue cutter building for the [Pennsya.] station and I enclose you the letter unsealed which you will deliver to him open after you have caused a copy of it to be made and kept for your own information. It will also be proper that you retain a copy of my circular instructions to him, which are likewise transmitted unsealed.
You will perceive that I have for the present thought it expedient to commit the business of the supplies, and repairs of the cutters to the Collectors of the ports most convenient to their station. In executing this Duty I shall hope for the strictest œconomy in the disbursments which may be found consistent with the safety and comfort of the officers and men, and the effectual execution of the public Service. The establishment not being entirely agreeable to many Members of the community, it will require uncommon care that it be not rendered more exceptionable by any unnecessary expence. A list was transmitted to me by the commander of one of the cutters and after some correction was returned to him with permission to procure the Articles. You may supply [Capt. Montgomery] with such of them as appear necessary. I request that they may be bought on the lowest terms for cash. The discounts on most goods purchased for ready money are considerable, and I wish the public to enjoy the benefit of that kind of dealing. As this letter is circular and some of the Collectors to whom it is addressed may not be experienced in the supplying and equipping of Vessels, I recommend occasional consultations with some suitable person of known Judgment and œconomy who has been or is a Merchant or Master of a Ship or both.
In regard to provisions you will take care that the Cutter be properly supplied with them. Fresh provisions will often be the cheapest, and therefore the supplies may be in a sufficient degree made up of them while in port, but as Cruizes on the coast subject Vessels to be blown off to a great distance sometimes even to the West Indies, it will be always proper that they have salted meat with biscuit and water on board sufficient to subsist them in Case of such an accident.
As public Vessels cannot be registered or recorded agreeably to the act of the 1st. of Septr. 1789 it will be proper that a description of the Cutter be transmitted to the Treasury in order that a proper instrument in lieu of a register be furnished. This description must be in every particular as in the Case of a Merchantship.
The act of Congress extends the hands that may be employed on board to four men and two boys, but as it is very desireable to observe all possible œconomy, which the service will admit, you will ship only such Number as on consideration may be found really necessary.
I am Sir   Your most Obedt Servt.
Alexander Hamilton
